Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
	Claims 66-85 are pending.
	Claims 66-84 are allowed.
		
Examiner’s Comment
Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 66-70 and 76-80 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tseng et al. in view of Niknejad et al., Daniel et al., and Dua et al., in the Final Office Action mailed 15 January 2021, is withdrawn in view of Applicants' argument received 14 July 2021.
The rejection of Claims 71-74 and 81-84 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tseng et al. in view of Niknejad et al., Daniel et al., and Dua et al., as applied to claims 66-70 and 76-80 above, and further in view of Peyman, and O’Grady et al. evidenced by Sigma-Aldrich, in the Final Office Action mailed 15 January 2021, is withdrawn in view of Applicants' argument received 14 July 2021.
The rejection of Claims 75, 76 and 85 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Tseng et al. in view of Niknejad et al., Daniel et al., and Dua et al., as applied to claims 66-70 and 76-80 above, and further in view of Diaz-Prado et al., in the 

Terminal Disclaimer
The terminal disclaimer filed on 20 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,105,398 has been reviewed and was approved on 20 August 2021.  The terminal disclaimer has been recorded.
It is noted that the terminal disclaimer was filed in order to obviate a potential obviousness-type double patenting rejection of instant claims 66-85 over claims 1-7 of Patent no. 10,105,398 issued from parent application 14/286,623.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Tseng et al. (U.S. Patent Application Publication No. 2007/0071828 A1), Niknejad et al. ((2008) Eur. Cells Mater. 15: 88-99), Daniel et al. (International Patent Application Publication No. WO 2009/033160 A1), and Dua et al. (U.S. Patent Application Publication No. 2008/0193554 A1) do not teach or suggest, alone or in combination, the claimed subject matter which recites: A method for treating inflammation in a subject, and a method for treating an injury in or around a joint of a subject, said methods comprising administering a composition comprising micronized placental tissue particles to the site of said inflammation or injury. The micronized placental tissue particles comprise an amnion layer and a chorion layer. The chorion 

Tseng et al. as evidenced by Niknejad et al. shows compositions comprising amniotic membrane preparations, which are compositions that are prepared from amniotic membrane materials, including amniotic membrane (AM). The compositions may comprise chorion. The compositions are ground to render micronized placental tissue particles. The AM stroma is scraped from the intact total AM leaving the basement membrane and amniotic epithelium intact, which describes a substantially removed intermediate layer.
Tseng et al. as evidenced by Niknejad et al. does not show: 1) treating inflammation; 2) treating an injury in or around a joint; and 3) the chorion layer is layered directly over the amnion layer.

Daniel et al. shows tissue grafts and methods of making and using thereof. The tissue grafts are multilayered systems of one or more membranes laminated to a base amnion. Said multilayered tissue grafts are shown as an amnion layer minus the epithelial layer applied to a drying fixture. Four additional amnion layers are then applied to the amnion layer. Alternatively, the chorion layers may be layered directly over the amniotic layers.
Daniel et al. does not show: 1) treating inflammation; 2) treating an injury in or around a joint; and 3) micronized placental tissue particles.


Niknejad et al. does not show: 1) treating an injury in or around the joint of a subject; 2) layered placental tissue; and 3) micronized placental tissue particles.

Dua et al. shows various methods for processing amniotic membrane, including removal of the spongy/intermediate layer of amniotic placental tissue, and the advantages of removing said layer.
Dua et al. does not show: 1) treating inflammation; 2) treating an injury in or around a joint; and 3) micronized placental tissue particles.

Tseng et al., Niknejad et al., Daniel et al., and Dua et al. do not show, individually or in combination, a composition that comprises a specifically layered placental tissue (e.g., the chorion layer is layered directly over the amnion layer, and the intermediate layer of the amnion layer has been substantially removed) which has then been micronized into placental tissue particles. The references do not show the use of said micronized placental tissue particles in methods for treating inflammation and injury in or around a joint.

In addition, Applicant remarks (Remarks/Arguments filed 14 July 2021) that a skilled person would not be guided by the cited references to prepare, then micronize, a bilayer graft. The issue is why someone would modify Tseng' s teachings to make a multilayer graft prior to micronization. Preparing and then micronizing a multilayer graft could do, but whether they would have done it; i.e., prepared a specifically layered multilayer tissue graft and then micronized it/ground it up.
These arguments are found to be persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651